Appeal from an order of the Supreme Court, Queens County, dated October 5, 1967, which denied appellant’s motion to amend its answer so as to deny the allegations in paragraph “ Eleventh” of the complaint, which are that appellant was the general contractor of the construction job in question. Order reversed, without costs, and motion granted. Appellant may serve an amended answer in accordance herewith within 20 days after entry of the order hereon. However, in the interests of justice, plaintiff is granted leave to pursue such further pretrial proceedings as he deems advisable. The omission to make the denial in question in appellant’s answer was because of inadvertence. Plaintiff has not been prejudiced (Kane v. Long Is. Jewish Hosp., 29 A D 2d 554; La Bate v. Meyerbank Elec. *776Co., 23 A D 2d 503). Beldoek, P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.